     Case 5:20-cv-00212-H Document 37 Filed 08/05/21             Page 1 of 4 PageID 315



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                               LUBBOCK DIVISION

MARISSA TORRES,

        Plaintiff,

v.                                                         No. 5:20-CV-212-H

CHAMBERS PROTECTIVE SERVICES,
INC., et al.,

        Defendants.

 ORDER DENYING DEFENDANTS’ OPPOSED MOTION FOR AN EXTENSION
OF TIME TO SEEK DISCOVERY RELATED TO “SIMILARLY SITUATED” ISSUE
        Before the Court is defendants’ Motion for An Extension of Time to Seek Discovery

Related to “Similarly Situated” Issue. Dkt. No. 34. Defendants ask the Court to grant them

an additional 60 days to complete discovery on the issue of whether the putative collective-

action members in this Fair Labor Standards Act case are similarly situated. Because three

of the four factors that courts consider when determining whether a party has shown good

cause to justify a scheduling modification weigh against granting the requested discovery

extension and only one factor weighs in favor of granting an extension, the Court denies the

motion.

        Federal Rule of Civil Procedure 16(b)(4) provides that “[a] schedule may be modified

only for good cause and with the judge’s consent.” District courts have discretion to refuse

to modify a scheduling order. S&W Enterprises, L.L.C. v. SouthTrust Bank of Alabama, N.A.,

315 F.3d 533, 536 (5th Cir. 2003). “There are four relevant factors to consider when

determining whether there is good cause under Rule 16(b)(4): (1) the explanation for the

failure to timely [comply with the scheduling order]; (2) the importance of the

[modification]; (3) potential prejudice in allowing the [modification]; and (4) the availability
   Case 5:20-cv-00212-H Document 37 Filed 08/05/21              Page 2 of 4 PageID 316



of a continuance to cure such prejudice.” Squyres v. Heico Companies, L.L.C., 782 F.3d 224,

237 (5th Cir. 2015) (internal quotations omitted).

       Three of the relevant factors weigh against granting the motion, and only one factor

weighs in favor of defendant’s request. The first factor—the explanation for the failure to

timely request additional discovery—weighs in favor of granting the motion. The Court

issued an order setting May 7, 2021 as the deadline for the parties to request additional

discovery regarding whether the individuals to whom plaintiff wants to provide notice are

similarly situated. Dkt. No. 25 at 3. Defendants did not file their motion to extend this

deadline until over two and a half months after it expired. Dkt. No. 34. However,

defendants did recently hire new counsel. Dkt. No. 33. Defendants’ new counsel—who did

not appear in this case until the day they filed this motion—assert that they could not timely

seek discovery because when the deadline passed, they had not been retained. Dkt. No. 34

at 7. Given the fact that defendants recently retained new counsel, the Court finds the first

factor weighs in favor of granting their motion.

       In contrast, the second factor—the importance of modification—weighs against

granting the motion. As explained in Section 3(A) of the Court’s Memorandum Opinion

and Order Granting Plaintiff’s Opposed Motion to Authorize Notice to Similarly Situated

Workers, the additional discovery that defendants seek is either irrelevant to the

determination of whether to grant notice or unnecessary.

       Additionally, the third factor—the potential prejudice in allowing the modification—

weighs against granting the motion. Under the FLSA, “[n]o employee shall be a party

plaintiff to any [FLSA collective] action unless he gives his consent in writing to become

such a party and such consent is filed in the court in which such action is brought.” 29




                                              2
   Case 5:20-cv-00212-H Document 37 Filed 08/05/21                 Page 3 of 4 PageID 317



U.S.C. § 216(b). Thus, “the FLSA’s statute of limitations continues to run on each

individual’s claim until they file their written consent to join the collective action with the

court.” Wesley v. Experian Info. Sols., Inc., No. 4:18-CV-00005, 2018 WL 3105763, at *3

(E.D. Tex. June 25, 2018). Additionally, “[a]n employee cannot benefit from a collective

action without ‘accurate and timely notice[]’ . . . .” See Swales v. KLLM Transp. Services,

L.L.C., 985 F.3d 430, 435 (5th Cir. 2021). Thus, as long as the Court has not granted notice,

potential plaintiffs will not have the opportunity to participate in this collective action, and

the statute of limitations on their claims continues to run. As a result, any delay in resolving

plaintiff’s motion to give notice may prevent potential plaintiffs from recovering on any

claims they have if the statute of limitations for their claims lapses prior to the Court

authorizing notice. Because granting defendants’ motion to extend the time for discovery

would delay the Court’s resolution of Torres’s motion, the Court finds that granting the

motion would prejudice potential plaintiffs and, therefore, finds that the third factor weighs

against granting the motion.

       Finally, the fourth factor—the availability of a continuance to cure such prejudice—

weighs against granting defendants’ motion. Because the issue of whether to issue notice

has been pending, the Court has not entered a scheduling order setting the trial date in this

case. See Swales, 985 F.3d at 441 (“[A] district court should identify, at the outset of the

case, what facts and legal considerations will be material to determining whether a group of

‘employees’ is ‘similarly situated.’ And then it should authorize preliminary discovery

accordingly.”). However, even if the Court had already set a trial date, a continuance

would not remedy the prejudice that potential plaintiffs will suffer if they do not receive

notice before the statute of limitations on their claims lapses.



                                                3
   Case 5:20-cv-00212-H Document 37 Filed 08/05/21              Page 4 of 4 PageID 318



       Because three of the four factors relevant to the issue of whether a party has shown

good cause for a scheduling modification weigh against a finding of good cause and only

one weighs in favor of such a finding, the Court declines to extend the time that plaintiffs

have to seek discovery on the similarly situated issue. Accordingly, the Court denies

defendants’ Motion for an Extension of Time to Seek Discovery. Dkt. No. 34.

       So ordered on August 5, 2021.


                                            _____________________________________
                                            JAMES WESLEY HENDRIX
                                            UNITED STATES DISTRICT JUDGE




                                               4
